 


109 HR 2891 IH: Servitude and Emancipation Archival Research ClearingHouse Act of 2005
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2891 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Mr. Cummings introduced the following bill; which was referred to the Committee on Government Reform
 
A BILL 
To establish a servitude and emancipation archival research clearinghouse in the National Archives. 
 
 
1.Short titleThis Act may be cited as the Servitude and Emancipation Archival Research ClearingHouse Act of 2005 or the SEARCH Act of 2005. 
2.Establishment of database 
(a)In generalThe Archivist of the United States shall establish, as a part of the National Archives, a national database consisting of historic records of servitude and emancipation in the United States to assist African Americans in researching their genealogy. 
(b)MaintenanceThe database established by this Act shall be maintained by the National Historical Publications and Records Commission. 
3.Authorization of appropriationsThere are authorized to be appropriated— 
(1)$5,000,000 to establish the national database authorized by this Act; and 
(2)$5,000,000 to provide grants to States and colleges and universities to preserve local records of servitude and emancipation. 
 
